Citation Nr: 0412676	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  98-19 887A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for the residuals of an 
injury of the right knee.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1975.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 1997 rating decision of the Newark, New 
Jersey, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The case was remanded by the Board in June 2000.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the veteran's service medical records shows that 
the veteran was treated for an injury of his left knee in 
February 1975.  At his hearings on appeal, the veteran has 
indicated that it was, in fact, his right knee that was 
injured and that he has never had problems with the left 
knee.  He has submitted lay statements from several people, 
including a man who served with him and who attested to the 
fact that the veteran had sustained a right knee injury 
during service.  Medical records show that the veteran has 
had complaints of right knee disability since approximately 
1985.  VA examinations document a right knee disorder, but 
there has been no opinion regarding whether there is a 
medical nexus relating the current complaints to any right 
knee injury sustained during service.  Such an opinion is 
indicted to insure compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 
2002), which became effective subsequent to the last remand 
by the Board.  



In view of this, the claim is remanded for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).

2.  The RO should arrange for an 
orthopedic evaluation of the veteran's 
right knee disorder.  The examiner should 
be requested to render an opinion as to 
whether it is at least as likely as not 
(that is, a probability of 50 percent or 
better) that the veteran's current right 
knee disorder is related to any injury of 
the right knee that the veteran may have 
sustained in February 1975.  The examiner 
should consider that the notation of a 
left knee injury was a mistake and that 
the veteran actually injured his right 
knee.  The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  The examiner 
should provide the rationale for all 
conclusions reached.

When this action is completed, the claims should be reviewed 
by the RO.  Should the decision remain adverse, the veteran 
and his representative should be furnished a supplemental 
statement of the case and afforded a reasonable opportunity to 
respond.  Thereafter, the case should be returned to this 
Board for further appellate consideration.  The appellant need 
take no action until he is notified.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




